                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                    Criminal No. 03-300(1)(DSD)

United States of America,

               Plaintiff,

v.                                                 ORDER

Patrick Fitzgerald Ester,

               Defendant.




     This matter is before the court upon the motion by defendant

Patrick Fitzgerald Ester for a reduction of his sentence pursuant

to Section 404 of the First Step Act.    Based on a review of the

file, record and proceedings herein, and for the following reasons,

the motion is granted.



                            BACKGROUND

     On March 17, 2004, a jury convicted Ester on four counts of

distribution in excess of five grams of a cocaine base mixture and

two counts of distribution in excess of fifty grams of a cocaine

base mixture, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A),

(b)(1)(B) and 18 U.S.C. § 2.     Ester was on supervised release

relating to a 1995 conviction for conspiracy to distribute crack

cocaine at the time of his conviction. See United States v. Ester,

Crim. No. 3:95-24(8), ECF Nos. 441 (D. Minn. 1995).

     On September 13, 2004, the court sentenced Ester to 202 months

imprisonment on counts one, two, three and five, and 240 months
imprisonment on counts four and six, to run concurrently.                           The

court also imposed a consecutive 37-months term of imprisonment for

violating supervised release in the 1995 case. ECF No. 206; United

States v. Ester, Crim. No. 3:95-24(8), ECF No. 651 (D. Minn. Sept.

13, 2004).         The Eighth Circuit Court of Appeals affirmed.                    See

United States v. Ester, 163 F. App’x 441, 441 (8th Cir. 2006).

Ester filed numerous pro se collateral motions, all of which the

court denied.        See ECF Nos. 230, 239, 252, 269, 289, 293.

     Ester now moves for a reduction in sentence under the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).                       The

government supports the motion.



                                   DISCUSSION

     In 2010, Congress enacted the Fair Sentencing Act, which

reduced      the    disparity    between       crack   and       powder   cocaine    in

sentencing by increasing the threshold amounts required to trigger

mandatory minimum sentences for crack cocaine offense.                     An offense

must now involve more than 280 grams of crack cocaine, rather than

the prior standard of more than 50 grams, to trigger a mandatory

minimum sentence of ten years.          See 21 U.S.C. § 841(b)(1)(A)(iii).

The Act also increased the amount of crack cocaine needed to

trigger a five-year mandatory minimum sentence from 5 to 28 grams.

See 21 U.S.C. § 841(b)(1)(B)(iii).              Offenses involving less than 5

grams   of    crack    cocaine    no   longer     carry      a    mandatory   minimum


                                           2
sentence, and the maximum sentence for such amounts is capped at

twenty years.   See 21 U.S.C. § 841(b)(1)(C).   The Fair Sentencing

Act became effective as of August 3, 2010, but Congress failed to

give it retroactive effect.   See United States v. Orr, 636 F.3d

944, 958 (8th Cir. 2011).

     Section 404 of the First Step Act makes the provisions of the

Fair Sentencing Act retroactive to defendants who were sentenced

before August 3, 2010, and gives the district court the discretion

to reduce a defendant’s sentence as if the Fair Sentencing Act was

in effect at the time of the offense.    18 U.S.C. § 3582(c)(1)(B)

provides a mechanism to implement the retroactive changes permitted

by the First Step Act by authorizing sentencing reductions when

“expressly permitted by statute.”    See United States v. Shelton,

No. 3:07-329, 2019 WL 1598921, at *3 (D.S.C. April 15, 2019)

(collecting cases holding that § 3582(c)(1)(B) applies to the First

Step Act).

     Here, the parties agree that Ester is entitled to a sentence

reduction to time served under the First Step Act.     There is no

dispute that any reduction should not affect Ester’s 37-month

sentence in the 1995 case.

     The court has reviewed the parties submissions and the record

in the case and finds that, under these circumstances, a sentence

reduction to time served is warranted.




                                 3
                             CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.     The motion for a sentence reduction pursuant to Section

404 of the First Step Act [ECF No. 298] is granted;

     2.     Defendant’s term of imprisonment in this case is reduced

to time served;

     3.     Defendant’s term of supervised release is reduced to 8

years under the terms and conditions originally imposed; and

     4.     The court’s ruling does not affect Ester’s consecutive

37-month sentence imposed in United States v. Ester, Crim. No.

3:95-24(8) (D. Minn).




Dated:    June 5, 2019


                                      s/David S. Doty
                                      David S. Doty, Judge
                                      United States District Court




                                  4
